Citation Nr: 1827789	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  10-46 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents and/or as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for vascular disease, to include as due to exposure to herbicide agents and/or as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1969 to September 1971, to include service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This case was previously before the Board in July 2014, September 2016, and October 2017, and was remanded on each occasion.

In May 2017, the Veteran withdrew a prior request for a Board hearing.

For the reasons set forth below, this appeal is again being REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required on his part.


REMAND

In a March 2018 brief, the Veteran's representative raised a new theory of entitlement.  Specifically, he advanced the theory that sleep impairment due to PTSD has caused or aggravated the Veteran's hypertension and vascular disease; or, in the alternative, that sleep impairment attributable to PTSD led to obesity, which then in turn caused or aggravated the Veteran's hypertension, which then caused or aggravated his vascular disease.  See VAOPGCPREC 1-2017 (Jan. 6, 2017) (holding, in part, that while obesity is not a disability for purposes of 38 C.F.R. § 3.310, it may be an "intermediate step" between a service-connected disability and a current disability that may be service connected on a secondary basis under the regulation).  In light of this new theory, a supplemental medical opinion is required.
 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

2.  After the foregoing development has been completed, make arrangements to provide the record on appeal to the VA examiner who previously offered opinions with respect to the etiology of the Veteran's hypertension and vascular disease in November 2017.

The examiner should be asked to review the record and prepare a supplemental report containing an opinion as to each of the following questions:

a.  Is it at least as likely as not (i.e., is it 50 percent or more probable) that sleep impairment due to PTSD has caused or aggravated (i.e., worsened) the Veteran's hypertension and/or vascular disease?

b.  Is it at least as likely as not that sleep impairment attributable to PTSD led to obesity, which then in turn caused or aggravated the Veteran's hypertension and/or vascular disease?

c.  What is the medical basis for your prior opinion, set out in a November 2017 report in this case, that the Veteran's vascular disease is "less likely as not" due to his presumed exposure to herbicide agents during service?

If the November 2017 examiner is no longer employed by VA, or is otherwise unable to provide the opinion(s) requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner(s) selected to offer the requested opinions.

A complete rationale for all opinions expressed must be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

